DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 13-18 and 31-43 are pending and are under current examination. The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 18 are indefinite as the claims 13-18 recites “polysaccharide-carrier protein” with no specific definition of a carrier protein. In absence of such definition, For compact prosecution, the carrier protein is interpreted according to a broad definition of a carrier protein as any protein carrying a polysaccharide, unless it is provided with specific examples, such as in dependent claim 2.
 Appropriate correction required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 	Claims 13 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a polysaccharide-carrier protein conjugate with molar ratio of x= 0-1  produced from a natural product associated with a protein (since protein is carrying it, it is a carrier protein) as evidenced by the instant specification paragraph 0037, wherein the polysaccharide is naturally associated (conjugated with protein) and is isolated from a natural resource. 

    PNG
    media_image1.png
    297
    510
    media_image1.png
    Greyscale


Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the specification’s and the plain meaning of the other terms, the broadest reasonable interpretation of claim 13 is a product of nature a polysaccharide-protein conjugate with x=0 to 1.0 produced from a natural product as evidenced by the instant specification paragraph 0037, wherein the polysaccharide is naturally associated (conjugated with protein) and is isolated from a natural resource. The language does not indicate any structural or manipulative difference in the invention recited in the body of the claim, and its naturally existing form.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. Here, the claim recites a composition, which is a statutory category of invention. As explained in the MPEP, it is not necessary to identify a single category into which a claim falls, so long as it is clear that the claim falls into at least one category. MPEP 2106.03(I). Here, because the composition is a composition of matter, the claim is to at least one statutory category of invention (Step 1: YES). 

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Because claims 13 and 18 recite a nature-based product limitation, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). As evidenced by the instant specification paragraph 0037, wherein the polysaccharide is naturally associated (conjugated with protein) and is isolated from a natural resource S. pneumoniae.
Here, the closest natural counterpart is naturally occurring from S. pneumoniae. When the claimed polysaccharide-protein conjugate from S. pneumoniae is compared to this counterpart, the comparison indicates that there are no differences in structure, function, or other characteristics. Therefore, the claimed polysaccharide-protein conjugate from S. pneumoniae is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Claim 13 and 18, does not recite additional element and provide no information as to how the polysaccharide-protein conjugate from S. pneumoniae, makes it different from its naturally occurring form, thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception. 
Accordingly, the natural product does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES). 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As discussed with respect to Step 2A Prong Two, the claim recites a single additional element of a “produced by a process”, which is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (Step 2B: NO). The claim is not eligible.

Allowable Subject matter
The following is an Examiner's reasons for indicating allowable subject matter:
Applicant's polysaccharide-carrier protein conjugate with a carrier protein as in the instant claims 14-17 and 31-43 is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant's polysaccharide-protein conjugate with a carrier protein as in the instant claims 14-17 and 31-43. The closest prior art, Watson (US 2017/0021006 A1), teaches a polysaccharide for conjugation to a carrier protein, wherein the polysaccharide consists of one glucuronic acid, one glucopyranose, one galactofuranose and two rhamnopyranose, but fails to disclose the structure of the polysaccharide. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make conjugate as in the instant claims.

Claim 14-17 and 31-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendment and remarks, filed on 03/16/2021, have been fully considered but not found persuasive.
Applicant argue that a carrier protein is defined as a protein which is chemically attached--- in paragraphs 0055-0084. 

    PNG
    media_image2.png
    489
    689
    media_image2.png
    Greyscale

This argument is not found persuasive because no such definition of carrier protein is provided in paragraphs 0055-0084 and therefore carrier protein is interpreted broadly as any protein carrying a polysaccharide. Therefore claims 13 and 18 are product of nature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623